Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to disclose and describe the clamp in claim 1.
Claim Objections
Claim 1, 3, 6, 7, and 14 are objected to because of the following informalities:  
Regarding claim 1, “the Gastrocnemius muscle” in lines 1-2 should be read as “a Gastrocnemius muscle.”
Regarding claim 1, “the heel” in line 8 should be read as “a heel.”
Regarding claim 1, “the slider” in lines 10-11 should be read as “the adjustable slider.”
Regarding claim 1, “the knee” in line 14 should be read as “a knee.”
Regarding claim 3, “the ankle joint axis” in line 2 should be read as “an ankle joint axis.”
Regarding claim 6, “the side” in line 1 should be read as “a side.”
Regarding claim 7, “the curvature” in line 1 should be read as “a curvature.”
Regarding claim 14, “the Gastrocnemius muscle” in lines 1-2 should be read as “a Gastrocnemius muscle.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ankle hinge" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantial” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “a center slot extending along a substantial length of the slider” as a center slot extending a long a length of the slider.
Claim 3 recites the limitation "the same side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear whether “at least one foot and ankle” in line 3 of claim 14 is the same ankle as set forth in line 5 of claim 1. It is also unclear if “at least one knee” in line 4 of claim 14 is the same as “the knee” in line 14 of claim 1. Clarification is needed. 
The term “approximately” in claim 12 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “approximately 5 inches” as 5 inches.
Claims 2, 4-11, and 13-16 are rejected for depending on an indefinite baseclaim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding mechanism” in claim 11, which is being interpreted to include a slider defining a center slot with a screw. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/640130 in view of CHO et al. (referred to as “CHO”) (WO 2015/076583 A1) (translation included). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of copending application ‘130 recites the limitations of a device for treating foot and ankle conditions by stretching the Gastrocnemius muscle, soleus muscle, and plantaris muscle, the device comprising: a receiver, a boot, wherein the receiver is configured to attach to the boot, wherein the boot includes openings for fixing an angle of dorsiflexion for an ankle of a user; wherein the boot includes a bottom plate, wherein the ankle hinge of the receiver and the boot create an heel opening for the heel of a user; a clamp, a wedge supported by the boot, and wherein the brace permits a 40 degree change in flexion angle allowing for 20 degrees of dorsiflexion and 20 degrees of plantarflexion. 
The copending application ‘130 fails to recite wherein the foot plate comprises an adjustable slider and the adjustable slider configured to be attached at the end of the foot plate, the adjustable slider defining a center slot extending along a substantial length of the slider, wherein the adjustable slider extends horizontally to change the overall length of the foot plate to accommodate different foot sizes of different users. 
However, CHO teaches an analogous device for treating foot and ankle conditions by stretching (see Abstract), and an adjustable slider (107), the adjustable slider (107) configured to be attached at the end of the foot plate (103), the adjustable slider (107) defining a center slot (108) extending along a substantial length of the slider (107), wherein the adjustable slider (107) extends horizontally to change the overall length of the foot plate (103) to accommodate different foot sizes of different users (see patent translation paragraph [0029]; length control part 107 is an adjustable slider that is attached at an end of frame part 103 which is a foot plate, see Figs. 1-2, and length control part 107 defines length control groove 108 which is a center slot that extends in a longitudinal direction or horizontally to change the overall length of frame part 103), providing a mechanism that changes the length of the foot frame (see [0029]) to fit the needs of various patients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed footplate (113) of the copending application ‘130 with an adjustable slider (107), the adjustable slider defining a center slot (108) extending along a substantial length of the silder, and extending horizontally as taught by CHO to have provided a sliding mechanism that changes the length of the foot frame (see [0029]) to fit the needs of various patients. 
With respect to claim 2 of instant application, all of the limitations are found in claim 2 of copending application ‘130. 
With respect to claim 3 of instant application, all of the limitations are found in claim 3 of copending application ‘130. 
With respect to claim 4 of instant application, all of the limitations are found in claim 4 of copending application ‘130. 
With respect to claim 5 of instant application, all of the limitations are found in claim 5 of copending application ‘130. 
With respect to claim 6 of instant application, all of the limitations are found in claim 6 of copending application ‘130. 
With respect to claim 7 of instant application, all of the limitations are found in claim 7 of copending application ‘130. 
With respect to claim 8 of instant application, all of the limitations are found in claim 8 of copending application ‘130. 
With respect to claim 9 of instant application, all of the limitations are found in claim 9 of copending application ‘130. 
With respect to claim 10 of instant application, the limitations are rendered obvious by the limitations of claim 1 by the copending application ‘184 in view of CHO, as the bottom foot plate is adjustable to different foot sizes, wherein the bottom foot plate can be extended or contracted (see [0029] of machine translation of CHO). 
With respect to claim 11 of instant application, the limitations are rendered obvious by the limitations of claim 1 by the copending application ‘184 in view of CHO, as the bottom foot plate is extended or contracted by a sliding mechanism (see [0029] of machine translation of CHO). 
With respect to claim 12 of instant application, although the limitations are not explicitly disclosed by the copending application ‘184 in view of CHO, it is noted that the applicant does not indicate that the claimed dimension is used for a particular purpose, solves a stated problem, or is otherwise critical (see [00100] of applicant’s specification), therefore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total extension to be 5 inches in order to have an extension length that is of sufficient length so that various patients can use the foot brace device. 
With respect to claim 13 of instant application, the limitations are rendered obvious by the limitations of claim 1 by the copending application ‘184 in view of CHO, as the sliding mechanism includes an adjustment screw (109) installed to allow sliding to accommodate different foot sizes, wherein loosening the screw (109) allows for the motion of sliding (see [0029] of machine translation of CHO; adjusting piece 109 is a screw and moves or slides along a track of 108).  
With respect to claim 14 of instant application, all of the limitations are found in claim 10 and 12 of copending application ‘130. 
With respect to claim 15 of instant application, all of the limitations are found in claim 11 and 13 of copending application ‘130. 
With respect to claim 16 of instant application, all of the limitations are found in claim 11 and 13 of copending application ‘130. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754